Title: To Benjamin Franklin from Peter Timothy, 3 September 1768
From: Timothy, Peter
To: Franklin, Benjamin


Dear Sir,
Chas. Town, So. Carolina, Sept. 3d. 1768.
The Bearer is the young Man you desired me to enquire about, and from [by] whom I have sent two Letters (under your Cover) for Mr. Traill. I shall just repeat what I wrote you before, concerning him “That I knew his Father perfectly well; that his Mother lived almost opposite to me, when the present James Stewart was born; that she had not the Means to do great Matters, yet was very attentive to his Education; that I knew who taught him, Mr. Wm. Henderson (now in London) of whom he learnt some Latin. That his Mother dying in indigent Circumstances, he fell under the Care of Mr. Francis Stuart, of Beaufort, Port-Royal,  with whom he has been some Years: And that I have enquired into his Disposition and Conduct, and have favourable Accounts of both.”
It was lucky for Mr. Spencer that you recommended him to me. He is happily settled. And in May last I was reimbursed the Money I paid Maitland on your Bill, with what he owed you.
I should have done myself the Pleasure to write you frequently, but that I was constantly told you would be on your Return home before my Letters could reach England. And Mr. Foxcroft has assured me that you would be in Philadelphia in June last. Otherwise I could have given you from Time to Time a great deal of Intelligence—in such a confused Manner as my perplexed Head would have admitted, who find myself from the most popular reduced to the most unpopular Man in the Province; by taking upon me a Place in the Post-Office at the Time of the Stamp-Act; discontinuing Printing, while its Operation was in Suspence; and declining to direct, support and engage in the most violent Opposition—which so exasperated every Body that they have taken every Step to injure, and set up Crouch (a worthless Fellow) against me, whom they support with their utmost Zeal and Interest. Ruduced to this Situation I have not been myself since Nov. 1765. Nor shall I recover, unless I quit the Post-Office when some other Occasion offers to distinguish myself in the Cause of America.
I do not suppose there is a Colony on this Continent in so flourishing and promising a Situation as So. Carolina at present. Private and public Works are every where carrying on with Spirit. A Beacon and Light-House for this Harbour are near finished on Middle-Bay Island. The Fortifications on White Point (which were made only of Fascines before), are walling in with great Expedition, and faced with Palmeta-Logs. The new Watch-House is covered in and will make no despicable Appearance; it is raised a Story beyond the first Design, to contain the Treasurer’s, Country Controller’s, and Powder-Receiver’s Offices. A Stone Bridge at the North End of the Town is completed. The Exchange is begun, and will be an elegant Structure. A new Hospital is in some Forwardness, and the old is to be converted into a proper Work-House. The Survey of the Province is pursued with Diligence, by Tacitus Gaillard on the Land, and James Cook by Water. A Canal is to be made at the Head of our principal Street, the End opposite to the Exchange,  and a large Body of Marsh to be bank’d in for a Common. At the same Time very elegant Buildings are raising in almost every Street by private Gentlemen. The Lawyers, Doctors; and Planters get rich apace; the Merchants do not in general so well. Our Staple Rice is in a fine Way. The enormous Crop made last Year will be exceeded this. Yet after all, the Country is in great Confusion. The Jurisdiction of the Courts in Charles-Town is loudly complained of, and is in Fact, a great Grievance. The People in the Back Settlements have solicited Redress, and their Solicitations too much disregarded. They are at last in Arms, and refuse Submission to every Law or Act of Government that to them is oppressive; and seem resolute to stand out, till the Nature of the Disease suggests the Remedy. They call themselves Regulators, and intend to regulate our ensuing Election by marching down 100 or 150 Men to every Parish where they have a Right (which they never before exercised) to vote. And these People extend from the Sea on one Side, to Savannah River on the other; 45 Miles deep. They consist of two Parties. Both owe to their Origin to Grenville’s hellish Idea of the Stamp-Act, when some from Chas. Town persuaded those ignorant Back Settlers, that if the Duty was suffered to take Place, they would even pay it for their Produce, Cattle, Horses, &c. and every other Article. This brought them together, and put into their Heads to expell all the Virginia Horse Thieves, &c. Justice not being obtainable on them, without immense Expence, they punished them themselves—and at last they looked into other Matters. [I have sent Miles Brewton,  Esq. of this Place, now in London, a Copy of some extraordinary Resolutions.] But the Bearer waits and this Ship is under Sail—I must break off short, and am ever, with the greatest Regard, Your most obedient and most humble Servant
Petr. Timothy
